DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/22.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 14 be found allowable, claims 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the food art, the term “cellulose gum” was synonymous with “carboxymethylcellulose”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high temperature viscosity agent” and “low temperature viscosity agent”. It is not clear what temperatures would be considered “low” and “high”. It is not clear what compounds or elements would be considered low and high temperature viscosity agents. 
Claim 10 recites the limitation "the modified starch".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Keys et al or [US 2017/0020166A1], in the alternative, under 35 U.S.C. 103 as obvious over Adden et al [US 2015/0342242A1].
Keys et al teach an egg-substitute product (title) which may be used as a sauce (paragraph 0098) comprising 0-20% preferably 1% protein source (paragraph 0055), 0-20% preferably 3% of a starch and/or lipid (or fat) source (paragraph 0056, 0058), 60-95% water as an liquid activator (paragraph 0080-0081), a hydrocolloid system forming a cross-linked structure (paragraph 0060), the hydrocolloid system including a higher-temperature gelling hydrocolloid and a lower temperature gelling hydrocolloid (paragraph 0062), the higher temperature gelling hydrocolloid being methylcellulose (paragraph 0062), an example using 1.4-1.8% methylcellulose (paragraph 0101), the hydrocolloid system being stable in both high temperature and low temperature environments (paragraph 0063), the hydrocolloid system further including starches, modified starches, cellulose, and carboxymethylcellulose (paragraph 0064), the hydrocolloid system including 35-75% higher temperature gelling hydrocolloids and 30-70% lower temperature gelling hydrocolloids (paragraph 0065-0066), a further bulking or viscosity additive such as cellulose gum or carboxymethyl cellulose (paragraph 0090), the cellulose gum being 0-1% preferably 0.5% of the product (paragraph 0096), providing soluble fiber in the form of carrageenan, locust bean gum, alginate, and/or gellan gum (paragraph 0011, 0064), the product having been pasteurized (paragraph 0079), and the product of Keys et al inherently possessing the claimed viscosity values due to the use of the same ingredients and amounts used by applicant.
Phrases such as “for cooking in a pressure cooker”, “prior to be cooked in a pressure cooker”, and “after being cooked in a pressure cooker” are merely preferred methods of using the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al [US 2017/0020166A1] in view of Adden et al [US 2015/0342242A1] and Jo et al [US 2020/0367541A1].
Keys et al teach the above mentioned components. In the event that Keys et al do not inherently include the claimed viscosity of 6,000-8/500 cP or 6,200,8,300 before cooking (claim 1, 3), a viscosity of 400-1,500 cP after cooking (claim 2), and 2.5-18% or 3-14.5% soluble fiber (claim 4-5).
Adden et al teach a stabilizer composition (title) which can be used in sauce (paragraph 0031) comprising 0.02-0.30 methylcellulose and 0.03-0.30 carboxymethylcellulose (paragraph 0011), the methylcellulose having a viscosity of 1,000-10,000 mPa*s or cP (paragraph 0016), the carboxymethylcellulose having a viscosity of 2,000 mPa*s or cP or more (paragraph 0018), 1-20% protein (paragraph 0024), 0-30% fat (paragraph 0026), and 30-90% water (paragraph 0029).
Jo et al teach a sauce product (title) comprising 0.1-5.0% thickeners such as gums (paragraph 0026-0027) and a sauce viscosity of 200-5,000 cP preferably 400-1,500 cP at 40C (paragraph 0020).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed viscosities into the invention of Keys et al, in view of Adden et al and Jo et al, since both are directed to sauce products, since Keys et al already included higher temperature and lower temperature gelling hydrocolloids but simply did not mention viscosity values for the sauce before and after cooking, since methylcellulose had a viscosity of 1,000-10,000 mPa*s or cP (paragraph 0016) and carboxymethylcellulose had a viscosity of 2,000 mPa*s or cP or more (paragraph 0018) as shown by Adden et al, since sauce products commonly possessed a viscosity of 200-5,000 cP preferably 400-1,500 cP at 40C (paragraph 0020) as shown by Jo et al, and since the claimed viscosity values would have been used during the course of normal experimentation and optimization procedures due to factors such as the degree of cooking, the expected heat and pressure conditions during cooking, the ratio of higher and lower temperature gelling hydrocolloids, and/or the desired purpose of the sauce in the overall recipe of Keys et al.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed amounts of soluble fiber into the invention of Keys et al, in view of Jo et al, since both are directed to sauce products, since Keys et al already included soluble fiber in the form of carrageenan, locust bean gum, alginate, and/or gellan gum (paragraph 0011, 0064) but simply did not mention a specific amount or range, since sauce products commonly included 0.1-5.0% thickeners such as gums (paragraph 0026-0027) as shown by Jo et al, and since the claimed amounts of soluble fiber would have been used during the course of normal experimentation and optimization due to factors such as the desired texture and viscosity at a given temperature in the sauce product of Keys et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keys et al, and possibly Adden et al and Jo et al, as applied above, and further in view of Szymanski et al [Pat. No. 3,857,976].
Keys et al, Jo et al, and Adden et al teach the above mentioned components. Keys et al also disclosed the use of modified starches (paragraph 0056, 0064) and cross-linked hydrocolloids (paragraph 0060). Keys et al do not explicitly recite a crosslinked starch (claim 10). Szymanski et al teach a sauce product (column 1, line 22) comprising cross-linked starch (column 8, line 25) and the sauce developing significant viscosity after retorting (column 1, lines 40-45). It would have been obvious to one of ordinary skill in the art to incorporate the claimed crosslinked starch into the invention of Keys et al, in view of Szymanski et al, since both are directed to sauce products, since Keys et al already included modified starches (paragraph 0056, 0064) and cross-linked hydrocolloids (paragraph 0060) but simply did not mention crosslinked starches specifically, since sauce products commonly included cross-linked starch (column 8, line 25) and the sauce developing significant viscosity after retorting (column 1, lines 40-45) as shown by Szymanski et al, and since the use of cross-linked starch would have enabled better control over the final viscosity of the sauce product of Key et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792